Case 3:19-cv-00078-EEF-KLH Document 21 Filed 04/20/20 Page 1 of 1 PageID #: 601



                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                       MONROE DIVISION

  JESSTY REESE                                     *     CIVIL ACTION NO. 19-0078

  vs.                                              *     JUDGE ELIZABETH E. FOOTE

  DARREL VANNOY                                    *     MAG. JUDGE KAREN L. HAYES

                                           JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered,

 together with the written objections thereto filed with this Court, and, after a de novo review of

 the record, finding that the Magistrate Judge’s Report and Recommendation is correct, and that

 judgment as recommended is warranted,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Petitioner’s Petition

 for Writ of Habeas Corpus under 28 U.S.C. § 2254, [doc. # 1], is DENIED and DISMISSED

 WITH PREJUDICE.
                                    20th           April
        THUS DONE AND SIGNED this ______ day of _____________________, 2020, in

 Shreveport, Louisiana.




                                                    ______________________________________
                                                    ELIZABETH E. FOOTE
                                                    UNITED STATES DISTRICT JUDGE
